DETAILED ACTION
This office action is in response to the Appeal Brief filed 11/09/2020. Claims 1, 4-8, 11-12, 14, 15, 18 and 20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-8, filed on 11/09/2020, with respect to the rejection(s) of claim(s) 1, 5, 8, 12, 15 and 19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park (US 2006/0198392) in view of Gallagher (US 2009/0300211) and in further view of Deshpande (US 2006/0109856).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2006/0198392) in view of Gallagher (US 2009/0300211) and in further view Deshpande (US 2006/0109856).

	Regarding claim 1, Park discloses the following claim limitations: a system for transcoding data (Park, abstract discloses a transcoding information generation unit for generating transcoding information for performing a transcoding operation in consideration of the bandwidth of a network),
comprising: an adaptive transcoder (Park, abstract and paragraph 12 discloses a transcoding unit for adaptively transcoding video content to be transmitted according to the generated transcoding information), 
… configured to: transcode data to produce transcoded data having a first data rate and transmit the transcoded data to a client device using TCP/IP (Transmission Control Protocol/Internet Protocol) (Park, paragraph 23 and abstract discloses a transcoding method that adaptively controls the transmission rate of a bit stream i.e. first data rate; The bit stream is characterized as having a high bit rate and comprises multimedia data including, for example, high-quality video; paragraph 16 discloses a network for making communication with the terminal through transmission control protocol/internet protocol (TCP/IP); and a video server for generating transcoding information… a transcoding unit for adaptively transcoding video content to be transmitted according to the generated transcoding information).
	Park does not explicitly disclose the following claim limitations: monitor the TCP/IP remaining window size indicated by the TCP/IP acknowledgements from the client device during the transmission of the transcoded data… having a processor… determine if TCP/IP remaining window size indicates the first transcoded data rate is deficient; and transcode the data to produce transcoded data having a second data rate in response to the processor determining that the first data rate is deficient.
	However, in the same field of endeavor Gallagher discloses more explicitly the following: monitor the TCP/IP remaining window size indicated by the TCP/IP acknowledgements from the client device during the transmission of the transcoded data (Examiner’s note: the term “remaining window size” will be interpreted as available portion of a defined window size; Gallagher paragraph 48 discloses client computing device 110, monitors the TCP/IP window size and the acknowledgement packet being sent from the client computing device 110 to the server computing device 106, for example paragraphs 6 and 21 discloses initial window sizes are indicated at connection setup but might vary throughout the data transfer to provide flow control… when a Transmission Control Protocol (TCP)/Internet Protocol (IP) window becomes full, the sender computer must wait for an acknowledgement packet indicating a window size greater than zero before it can send additional data to the receiver computer i.e. via monitoring remaining window size; in addition the transcoded data is outlined above by Park).
	It would have been obvious one with ordinary skill in the art before the effective filing date to modify the teachings of Park with Gallagher to create the transcoding method of Park with client computing device 110 monitoring the TCP/IP window size.
	The reasoning being is to provide an improved data processing apparatus and method and more specifically to mechanisms for reducing idle time due to acknowledgement packet delay (Gallagher, paragraph 2).
	Park and Gallagher do not explicitly disclose the following claim limitations: … having a processor… determine if TCP/IP remaining window size indicates the first transcoded data rate is deficient; and transcode the data to produce transcoded data having a second data rate in response to the processor determining that the first data rate is deficient.
	However, in the same field of endeavor Deshpande discloses more explicitly the following: …having a processor (Deshpande paragraph 37 discloses a transcoder 62 that are operated by processor 14 or operated by other processors),
… determine if TCP/IP remaining window size indicates the first transcoded data rate is deficient; and transcode the data to produce transcoded data having a second data rate in response to the processor determining that the first data rate is deficient (Examiner’s note: the term “remaining window size” will be interpreted as available portion of a defined window size; Deshpande paragraph 2 and claim 8 discloses the rendering endpoint may send a Buffer Fullness Report (BFR) to the serving endpoint that includes a "Buffer Size" value… wherein the processor dynamically adjusts media transcoding (from a first rate to a second rate) during the media session according to an available buffer size message received from the rendering endpoint i.e. the available buffer size will indicate the transmission transcoding rate being higher or lower).
	It would have been obvious one with ordinary skill in the art before the effective filing date to modify the teachings of Park and Gallagher with Deshpande to create the system of Park and Gallagher as outlined above with dynamically adjusting media transcoding.
	The reasoning being is to provide protocol/extension that allows the rendering endpoint to communicate these jitter buffer changes to the serving endpoint (Deshpande, paragraph 4).

	Regarding claim 5, Park, Gallagher and Deshpande discloses the system of claim 1, wherein the second rate is greater than the first rate when the processor determines that the client device may process the data at a rate greater than the first rate (Park, paragraph 52 discloses when the effective transmission bandwidth of the network is increased, the transcoding information generation unit 260 responsively increases the bit rate (i.e. second rate is greater) and then transmits the video content). The same motivation utilized in claim 1 applies equally as well to claim 5.

	Regarding claim 8, Park, Gallagher and Deshpande discloses a media gateway, comprising: a receiver configured to receive data from a content source (Park, paragraph 6 discloses the communication terminal 100 is shown connected to a network 110 to transmit/receive video content to/from a video server 120),
an adaptive transcoder  (Park, abstract and paragraph 12 discloses a transcoding unit for adaptively transcoding video content to be transmitted according to the generated transcoding information), 
Park, paragraph 23 and abstract discloses a transcoding method that adaptively controls the transmission rate of a bit stream i.e. first data rate; The bit stream is characterized as having a high bit rate and comprises multimedia data including, for example, high-quality video; paragraph 16 discloses a network for making communication with the terminal through transmission control protocol/internet protocol (TCP/IP); and a video server for generating transcoding information… a transcoding unit for adaptively transcoding video content to be transmitted according to the generated transcoding information),
a cache having a processor configured to: (Park in paragraph 10 discloses a processor and paragraph 11 discloses a memory unit),
 	store the transcoded data; transmit the stored data to a client device using TCP/IP (Park in paragraph 14 discloses a transcoding unit for adaptively transcoding video content to be transmitted according to the transcoding information; and a database server for storing the video content),
monitor the TCP/IP remaining window size indicated by the TCP/IP acknowledgements from the client device during the transmission of the stored data (Examiner’s note: the term “remaining window size” will be interpreted as available portion of a defined window size; Gallagher paragraph 48 discloses client computing device 110, monitors the TCP/IP window size and the acknowledgement packet being sent from the client computing device 110 to the server computing device 106, for example paragraphs 6 and 21 discloses initial window sizes are indicated at connection setup but might vary throughout the data transfer to provide flow control… when a Transmission Control Protocol (TCP)/Internet Protocol (IP) window becomes full, the sender computer must wait for an acknowledgement packet indicating a window size greater than zero before it can send additional data to the receiver computer i.e. via monitoring remaining window size; in addition the transcoded data is outlined above by Park),
 	determine if the TCP/IP remaining window size indicates the first transcoded data rate is deficient; and send a control signal to the adaptive transcoder instructing the adaptive transcoder to transcode the data and produce transcoded data having second data rate, in response to the processor determining that the first data rate is deficient (Examiner’s note: the term “remaining window size” will be interpreted as available portion of a defined window size; Deshpande paragraph 2 and claim 8 discloses the rendering endpoint may send a Buffer Fullness Report (BFR) to the serving endpoint that includes a "Buffer Size" value… wherein the processor dynamically adjusts media transcoding (from a first rate to a second rate) during the media session according to an available buffer size message received from the rendering endpoint i.e. the available buffer size will indicate the transmission transcoding rate being higher or lower). The same motivation utilized in claim 1 applies equally as well to claim 8.

	Regarding claim 12, Park, Gallagher and Deshpande discloses the media gateway of claim 8, wherein the second data rate is greater than the first data rate when the processor determines that the client device may process the data at a data rate greater than the first data rate (Park, paragraph 52 discloses when the effective transmission bandwidth of the network is increased, the transcoding information generation unit 260 responsively increases the bit rate (i.e. second rate is greater) and then transmits the video content). The same motivation utilized in claim 1 applies equally as well to claim 12.


	Regarding claim 19, Park, Gallagher and Deshpande discloses the method of claim 15, including: setting, by the processor, the second data rate to be greater than the first data rate when the processor determines that the client device may process the data at a rate greater than the first data rate (Park, paragraph 52 discloses when the effective transmission bandwidth of the network is increased, the transcoding information generation unit 260 responsively increases the bit rate (i.e. second rate is greater) and then transmits the video content). The same motivation utilized in claim 1 applies equally as well to claim 19.


Claims 4, 6, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2006/0198392) in view of Gallagher (US 2009/0300211) and in further view Deshpande (US 2006/0109856) and in further view of Vasudevan (US 2002/0131496).

	Regarding claim 4, Park, Gallagher and Deshpande discloses all the features and elements of the claimed invention as outlined above in claim 1.
	Park, Gallagher and Deshpande do not explicitly disclose the following claim limitation: wherein the first data rate is the highest data rate that the adaptive transcoder may transcode data.
(Vasudevan, paragraph 28 discloses the MPEG encoder 310 encodes the stream 210 at the highest bit-rate capable of being received by a prospective client… the MPEG demultiplexer 215 separates the encoded audio/video stream 220, 240 into corresponding audio and video streams, and sends the audio data to the audio transcoder 315 and sends the video data to the adaptive transcoder).
	It would have been obvious one with ordinary skill in the art before the effective filing date to modify the teachings of Park, Gallagher and Deshpande with Vasudevan to create the system of Park, Gallagher and Deshpande as outlined above with highest bit-rate capable of being received by a prospective client.
	The reasoning being is to provide a desired bit rate of a user, a receiving device or network (Vasudevan, paragraph 3).

	Regarding claim 6, Park, Gallagher, Deshpande and Vasudevan discloses the system of claim 1, wherein the transcoder transcodes the data at the second data rate by controlling at least one of video quantization, encoding format and video resolution (Vasudevan, paragraph 25 discloses client devices 250a... 250n indicate to the adaptive transcoder desired bit-rate of the stream.  Of course, the client may indicate the desired bit rate in several alternate ways.  For example, the client may specify a desired cost for receiving the data stream, or a desired viewing format (video resolution is a viewing format) (e.g., slide show, real-time video, etc.) which is ultimately translated by the system into a bit rate choice). The same motivation utilized in claim 4 applies equally as well to claim 6.
	Regarding claim 11, Park, Gallagher, Deshpande and Vasudevan discloses the media gateway of claim 8, wherein the first data rate is the highest data rate that the adaptive transcoder may transcode data (Vasudevan, paragraph 28 discloses the MPEG encoder 310 encodes the stream 210 at the highest bit-rate capable of being received by a prospective client… the MPEG demultiplexer 215 separates the encoded audio/video stream 220, 240 into corresponding audio and video streams, and sends the audio data to the audio transcoder 315 and sends the video data to the adaptive transcoder). The same motivation utilized in claim 4 applies equally as well to claim 11.

Regarding claim 18, Park, Gallagher, Deshpande and Vasudevan discloses the method of claim 15, including: setting, by the processor, the first data rate as the highest data rate of the adaptive transcoder  (Vasudevan, paragraph 28 discloses the MPEG encoder 310 encodes the stream 210 at the highest bit-rate capable of being received by a prospective client… the MPEG demultiplexer 215 separates the encoded audio/video stream 220, 240 into corresponding audio and video streams, and sends the audio data to the audio transcoder 315 and sends the video data to the adaptive transcoder). The same motivation utilized in claim 4 applies equally as well to claim 18.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2006/0198392) in view of Gallagher (US 2009/0300211) and in further view Deshpande (US 2006/0109856) and in further view of Bhagwat (US 6,563,517).


Park, Gallagher and Deshpande do not explicitly wherein the data is transcoded and delivered to the client device as a Hypertext Transfer Protocol (HTTP) progressive download.
However, in the same of endeavor Bhagwat discloses more explicitly the following: wherein the data is transcoded and delivered to the client device as a Hypertext Transfer Protocol (HTTP) progressive download (Bhagwat, column 3 lines 5-15 discloses a transcoding proxy is built by combining a transcoding module with an HTTP proxy engine, an request HTTP originates from a client and is forwarded by the proxy to web server, the response data are transformed by the transcoder and then forwarded to the client).
	It would have been obvious one with ordinary skill in the art before the effective filing date to modify the teachings of Park, Gallagher and Deshpande with Bhagwat to create system of Park, Gallagher and Deshpande as outlined above with the automatic data quality adjustment system.
	The reasoning being is that transcoding we proxies can reduce size of web data while maintaining most of its semantic value (Bhagwat, column 1 lines 30-40).  

	Regarding claim 14, Park, Gallagher, Deshpande and Bhagwat discloses the media gateway of claim 8, wherein the data is transcoded and delivered to the client device as a HTTP progressive download (Bhagwat, column 3 lines 5-15 discloses a transcoding proxy is built by combining a transcoding module with an HTTP proxy engine, an request HTTP originates from a client and is forwarded by the proxy to web server, the response data are transformed by the transcoder and then forwarded to the client). The same motivation utilized in claim 7 applies equally as well to claim 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY T JEAN BAPTISTE/Examiner, Art Unit 2481